DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi, etc. (US 20140152774 A1) in view of Tsuchiya, etc. (US 20050086000 A1).
Regarding claim 1, Wakabayashi teaches that a periphery monitoring device (See Wakabayashi: Figs. 1-3, and [0022], “FIG. 2 is a diagram illustrating a process for displaying a whole-periphery first bird's-eye view image obtained from photographed images by multiple cameras through a two-dimensional plane projective transformation and a synthesis process and a whole-periphery second bird's-eye view image obtained from this first bird's-eye view image through a three-dimensional plane projective transformation.  FIG. 3 is a diagram illustrating a process for displaying a whole-periphery first bird's-eye view image obtained from photographed images by multiple cameras through a two-dimensional plane projective transformation and a synthesis process and a whole-periphery second bird's-eye view image obtained from the photographed images through a three-dimensional plane projective 
an acquisition unit configured to acquire a captured image from an imaging unit that captures an image of a periphery of a vehicle (See Wakabayashi: Figs. 1-3, and [0038], “Next, a configuration of a specific embodiment of the vehicle periphery monitoring device according to the present invention will be explained with reference to the drawings.  In this embodiment, it is assumed that the embodiment employs the image processing procedure illustrated in FIG. 3.  Therefore, a vehicle periphery monitoring device incorporating an image processing system for generating the first displaying image and the second displaying image from photographed images from the four in-vehicle cameras, i.e. the rear camera 1a, the front camera 1d, the left side camera 1b and the right side camera 1c, is mounted in a vehicle.  In the following discussion, these in-vehicle cameras 1a, 1b, 1c, 1d may sometimes be referred to generically as the camera 1, for the sake of convenience”) and positional information regarding an attention area set around the vehicle (See Wakabayashi: Figs. 1-3, and [0003], “With this vehicle periphery displaying device, a bird's-eye view image of vehicle periphery is displayed based on respective photographed images photographed by multiple cameras.  And, this bird's-eye view image is divided into a plurality of areas and a target image corresponding to an area selected by a user is displayed with enlargement.  Therefore, since a particular area in the bird's-eye 
a controller configured to superimpose and display an own vehicle image showing a position of the vehicle (See Wakabayashi: Fig. 5, and [0048], “The image generation section 60 includes a normal image generation section 61, a bird's-eye view image generation management section 62, a mapping table 63, a first bird's-eye view image generation section 64, a second bird's-eye view image generation section 65, and a blend adjustment section 66. The normal image generation section 61 adjusts a photographed image to an image suitable to be monitor-displayed directly as a vehicle periphery image.  The vehicle periphery image to be monitor-displayed can be an image selected by the driver from the photographed images obtained by the rear camera 1a, the left and right side cameras 1b, 1c, the front camera 1d or a desired combination of a plurality of photographed images”) and an indicator indicating a position of the attention area based on the positional information on a peripheral image as a bird’s-eye view image based on the captured image, and to perform display such that a display mode of the indicator changes overtime (See Wakabayashi: Figs. 1-4, and [0045], “The 3D object detection module 30 includes an ultrasonic wave evaluation section 31 for evaluating detection signals form multiple ultrasonic sensors 3 for 3D object detection, and an image recognition section 32 for effecting 3D object detection with using photographed images from the cameras 1.  The ultrasonic sensors 3 are disposed at opposed ends and a center position of a front portion, a rear portion, a left side portion and a right side portion of the vehicle respectively and are capable of detecting an object (3D object) present nearby the vehicle periphery through reflected waves therefrom.  Each ultrasonic sensor 3 is capable not only of 
However, Wakabayashi fails to explicitly disclose that an indicator indicating a position of the attention area based on the positional information on a peripheral image as a bird’s-eye view image based on the captured image.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Wakabayashi to have an indicator indicating a position of the attention area based on the positional information on a peripheral image as a bird’s-eye view image based on the captured image as taught by Tsuchiya in order to provide user-friendly apparatus for displaying navigation information and position of targets, clearly (See Tsuchiya: [0008], “An object of the present invention is to provide an information display apparatus and an information display method which displays both a navigation information and a traveling condition in a superimposing mode, and which can provide an improved user friendly characteristic of the information display apparatus”). Wakabayashi teaches a method and system that may monitor the vehicle peripheral surroundings by generating a first birds-eye view image (EE) by two-dimensional projective transformation (FF) based on pickup image (CC) obtained by a vehicle-mounted camera module, and Tsuchiya teaches a system and method that may control display unit to display the symbols indicating the targets such as pedestrian, vehicle and obstruction located in front of the self-vehicle, and navigation information, in superimposed manners. Therefore, it is obvious to one of ordinary skill in the art to modify Wakabayashi by Tsuchiya to provide indicators to indicate objects of interest in the vehicle surroundings. The motivation to modify Wakabayashi by Tsuchiya is “Use of known technique to improve similar devices (methods, or products) in the same way”.
claim 2, Wakabayashi and Tsuchiya teach all the features with respect to claim 1 as outlined above. Further, Tsuchiya teaches that the periphery monitoring device according to claim 1, wherein the controller displays a virtual three-dimensional object in the attention area as the indicator (See Tsuchiya: Figs. 4-5, and [0078], “In the first embodiment, these targets correspond to 4 sorts of such three-dimensional objects as an automobile, a two-wheeled vehicle, a pedestrian, and an obstruction (for example, falling object on road, pylon used in road construction, tree planted on road side, etc.).  The control unit 5 determines information which should be displayed with respect to the display device 6 based upon the targets recognized by the recognizing unit 4 and the navigation information.  Then, the control unit 5 controls the display device 6 so as to display symbols indicative of the recognized targets and the navigation information in a superimposing mode.  To this end, the symbols indicative of the targets (in this embodiment, automobile, two-wheeled vehicle, pedestrian, and obstruction) have been stored in the ROM of the microcomputer 3 in the form of data having predetermined formats (for instance, image and wire frame model).  Then, the symbols indicative of these targets are displayed by employing a plurality of different display colors which correspond to the sorts to which the respective targets belong.  Also, in the case that the recognizing unit 4 judges that a warning is required for a car driver based upon the recognition result of the targets, the recognizing unit 4 operates the display device 6 and the speaker 7, so that the recognizing unit 4 may cause the car driver to pay his attention.  Further, the recognizing unit 4 may control the control device 8 so as to perform such a vehicle control operation as a shift down control, a braking control and so on”).
claim 3, Wakabayashi and Tsuchiya teach all the features with respect to claim 2 as outlined above. Further, Wakabayashi teaches that the periphery monitoring device according to claim 2, wherein
the controller displays a target indicator indicating a target position to which the vehicle needs to move, and displays the virtual three-dimensional object at the target position when a distance between the target position and a display position of the own vehicle image becomes equal to or less than a predetermined value (See Wakabayashi: Fig. 4, and [0044], “The parking assistance module 73 has functions for assisting parking of a self-vehicle at a predetermined parking area, including a parking area setting function, a parking drive pathway generation function, a position calculation function, a parking guidance function, etc. The parking area setting function is a function for setting a parking area where the self-vehicle is to be parked, through an automatic setting through an image processing based on a photographed image, a heuristic processing based on 3D object information from the 3D object detection module 30, or setting by a manual operation or any combination of these.  The parking drive pathway generation function is a function calculating a parking drive pathway from a parking start point to a parking area.  The position calculation function is a function of detecting position information of self-vehicle which varies in association with a movement of the self-vehicle and a relative position relationship relative to the parking area which varies in association with the movement of the self-vehicle.  The self-vehicle position at the time of actual parking driving can be obtained, based on e.g. a vehicle movement amount acquired by the distance sensor and an operation amount of the steering wheel determined by the steering sensor.  The parking assistance function is a function of guiding a self-vehicle along a parking drive pathway with 
Regarding claim 4, Wakabayashi and Tsuchiya teach all the features with respect to claim 3 as outlined above. Further, Wakabayashi teaches that the periphery monitoring device according to claim 3, wherein the controller hides the virtual three-dimensional object when the own vehicle image reaches the target indicator (See Wakabayashi: Fig. 7, and [0061], “The process checks whether 3D object information is being outputted from the 3D object detection module 30 or the parking assistance module 73 or not (#06).  When no 3D object information is being outputted (NO branching at step #06), it is determined that no photographed image records an object of interest, then, the first bird's-eye view image generated at step #05 is combined with a normal image (e.g. a rear monitoring image) to generate a displaying bird's-eye view image (#14).  The generated displaying bird's-eye view image is displayed on the monitor 21 (#15).  Here, if no ending instruction for the bird'-eye view image displaying routine exists (NO branching at step #16), the process returns to step #01 and repeats this routine”. The second bird’s eye view image may not be displayed, which may be mapped to the objects being hidden).
Regarding claim 5, Wakabayashi and Tsuchiya teach all the features with respect to claim 2 as outlined above. Further, Wakabayashi teaches that the periphery monitoring device according to claim 2, wherein the controller changes a display mode of the virtual three-dimensional object overtime (See Wakabayashi: Figs. 2-3, and [0035], “An example of suitable .


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi, etc. (US 20140152774 A1) in view of Tsuchiya, etc. (US 20050086000 A1), further in view of Yanai (US 20050174429 A1).
Regarding claim 6, Wakabayashi and Tsuchiya teach all the features with respect to claim 1 as outlined above. However, Wakabayashi fails to explicitly disclose that the periphery monitoring device according to claim 1, wherein the controller performs display such that a display mode of a contour line of the indicator changes overtime.
However, Yanai teaches that the periphery monitoring device according to claim 1, wherein the controller performs display such that a display mode of a contour line of the indicator changes overtime. (See Yanai: Figs. 14A-E, and [0070], “The method by which the feature extracting unit 114 detects features and feature ends will now be described.  The method will be described based on an example in which the 0 three-image screen (3) is displayed.  A white line W indicating a parking space appears in the left rearward lateral camera image shown in FIG. 14A, the right rearward lateral camera image shown in FIG. 14B, and the rear camera image 14C.  The feature extracting unit 114 applies a well-known edge detection processing to the display areas exsected from the camera images by the display area setting unit 111' and extracts an outline of the white line, rope, or other item that demarcates the parking space on the ground.  The feature extracting unit 114 then extracts the intersection points between the extracted outline and the adjacent image perimeter h of the set display areas and recognizes the intersection points as "feature ends X", e.g., points X1B and X2B in FIG. 14C.  When the extracted outline and the adjacent image perimeter h do not intersect directly, as exemplified in FIGS. 14A and 14B, the intersection point between the adjacent 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Wakabayashi to have the periphery monitoring device according to claim 1, wherein the controller performs display such that a display mode of a contour line of the indicator changes overtime as taught by Yanai in order to allow the driver to easily understand the relationships between the images (See Yanai: Fig. 1, and [0086], “Irregardless of whether the system is in the two-image display mode or the three-image display mode, when the system is in Manual mode, the photographing direction of the rearward lateral camera on the side corresponding to the steering direction is controlled in accordance with the position of the display area selector switch 124 selected by the driver in such a manner that the area captured by the camera of the ground surface behind the corresponding side section of the vehicle body is largest when position 1 is selected, an intermediate size when position 2 is selected, and smallest when position 1 is selected.  Thus, in the stage of approaching a parking space, the anticipated path of the rear wheels and the position of the parking space are readily discernable on the display 103.  Also, in the three-image display mode, the screen of the display 103 can be used effectively because the display 
Regarding claim 7, Wakabayashi, Tsuchiya, and Yanai teach all the features with respect to claim 6 as outlined above. Further, Wakabayashi teaches that the periphery monitoring device according to claim 6, wherein 

Regarding claim 8, Wakabayashi, Tsuchiya, and Yanai teach all the features with respect to claim 6 as outlined above. Further, Yanai teaches that the periphery monitoring device according to claim 6, wherein
the controller displays the indicator in a portion that is able to be considered as a lowermost portion of a three-dimensional object when it is conceivable that the three-dimensional object exists in the attention area (See Yanai: Figs. 19A-E, and [0091], “An example will now be described to illustrate how this embodiment functions when the vehicle 131' is traveling very slowly or is stopped before an intersection where visibility is poor, as shown in FIG. 18.  FIG. 19 shows an example of how the images of the three front cameras are combined onto a single screen and displayed on the display 103 when the advancement distance L is equal to or larger than 0 and less than a prescribed distance L1.  The prescribed distance L1 is a distance corresponding to the width of a road shoulder or sidewalk, e.g., 0.6 m. FIG. 19A shows the camera image obtained with the left front end lateral camera 108a, FIG. 19B shows the camera image obtained with the right front end lateral camera 108c, and FIG. 19C shows the camera image obtained with the front lower camera 108b.  The areas enclosed in the broken-line frames in FIGS. 19A to 19C are the display areas R1, R3, R2 that will be exsected from the camera images by the display area setting unit 111a.  The display areas R1 and R3 are left-right 
Regarding claim 9, Wakabayashi, Tsuchiya, and Yanai teach all the features with respect to claim 8 as outlined above. Further, Wakabayashi teaches that the periphery monitoring device according to claim 8, wherein
the controller enlarges or reduces a size of the contour line of the indicator over time (See Wakabayashi: Fig. 5, and [0057], “The displaying image generation section 53 includes an image synthesis section 54 for synthezing images generated by the image generation section 60 and an image enlargement section 55 trimming and enlarging an image.  The image synthesis section 54 effects panorama synthesis of bird's-eye view image segments generated for photographed images of the respective cameras and generates a first bird's-eye view image and a second bird's-eye view image of the whole periphery.  During this panorama synthesis, in order to effect the above-described blend synthesis process, there are employed an optimal 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GORDON G LIU/Primary Examiner, Art Unit 2612